/Morse, C. J.
This is an action for false imprisonment, in which the plaintiff recovered judgment for $750. The only question to .be here considered is whether, upon his own showing, the plaintiff made out a case.
His own story, in substance, is this: He is a native
of Finland, and cannot speak English, and understands it imperfectly. He had worked four years in the mines at Ishpeming, and left there on the 11th day of January, 1891, and went to the city of New York, intending from there to take passage to his native country. The defendant was also a Finn, and agent for a steamboat line in New York. Plaintiff went to defendants office for a ticket, reaching New York on the 13th of January, 1891. He was arrested in such office on the 14th day of the same month. He had talked to Gronlund twice about tickets before he was arrested. The vessel was to leave on Saturday, the 17th of January, 1891. He did not tell Gronlund his name, or where he came from, and Gronlund did not ask him his name or residence. When arrested he was in the back room of Gronlund’s office. Defendant came in with a policeman, and beckoned with his hand for plaintiff to come forward, and said that the policeman wished to talk with him. The officer arrested the plaintiff, taking his knife and revolver from him. The police officer could not speak Finnish. Plaintiff asked defendant what was the matter, and Gronlund *226told him to go with the officer, and that an interpreter would come when plaintiff wanted him. Plaintiff was put in jail, and kept there until the 1st or 3d of February, 1891, when he was taken by the sheriff of Marquette county to Ishpeming, and there discharged on the 6th of the same month. The man wanted, and for whom plaintiff was mistakenly arrested, was one Jacob Martella, accused of larceny. While he was in jail at New York, Gronlund told him. why he was arrested, and also that a man was coming from this State to identify him. Gronlund asked him while in jail what his name was, and plaintiff told him. Gronlund said to him, if he was not the man wanted, not to pay any money to lawyers or sign any papers.
The defendant gives a different version of the transaction, which, if true, would acquit him of all liability for the plaintiff’s arrest, as the court instructed the jury. He received a telegram from Ishpeming to have a man arrested, bearing a certain description. He thought that plaintiff filled the description, and replied that the man was there. A policeman afterwards came to the office, and said that he had an order to arrest one Jacob Martella, and asked defendant if he knew any one by that name. Gronlund replied that he did not, but said, “Here is one fellow that answers the description.” The officer asked him if he knew where the man was. They went to the back room, and defendant looked through the door, and there were several men sitting there, the plaintiff among them. Gronlund said to the policeman:
“‘ There is a man sitting inside that resembles the description.’ So he instructed me to call the name ‘Jacob Martella.’ He instructed me to go in and call very loud, ‘Jacob Martella, here is a gentleman wants to see you.’ And I went inside and called very loud; I was *227speaking under his instructions; I said, e Jacob Martella, here is a gentleman that wants to see you;’ and I didn’t point at him even; I didn’t look at him; I looked at the crowd, but not at him specially; and as quick as I said that he stepped up and asked what was wanted of Martella, •or something like that. Then the police detective went to him, and put his hand upon his shoulder, and said, * Jacob Martella, in the name of the law I arrest you,’ and he so received the man.”
If the jury believed the statement of Gronlund as a whole, it might be said that the plaintiff was responsible for his own arrest by answering to the name of Martella; but the plaintiff’s evidence shows that Gronlund was the procuring cause of his arrest and imprisonment, and that, too, without probable cause, as defendant failed to make the inquiry demanded under the circumstances, before pointing him out and beckoning him to come to the police officer. There was no malice in Gronlund’s action, and the court so informed the jury; but for the arrest, and the consequent damage to plaintiff, defendant was plainly responsible, under the plaintiff’s showing and the authorities. If it had not been for defendant, plaintiff would never have been arrested or imprisoned. The whole period of plaintiff’s imprisonment was the natural result of defendant’s acts. According to plaintiff’s statement, defendant did more than simply to communicate facts and circumstances of suspicion to the officer, leaving such officer to act on his own judgment. The officer, who is not sworn in the case, evidently acted upon the judgment of Gronlund, and it may well be said that ■defendant directed the arrest.
\A private person has a right to arrest a man' on suspicion of felony without a warrant; but if he does so, and it turns out that the wrong man is imprisoned, he must be prepared to show in justification — First, that a felony has been committed; and, second, that the .cir*228cumsfcances under which he acted were such that any reasonable person, acting without passion or prejudice, would hare fairly suspected that the plaintiff committed it, or was implicated in it. 2 Add. Torts, § 803, and cases cited. In this case there was no reasonable ground for the arrest, under the plaintiff’s showing; and according to the defendant’s testimony .he had taken no pains before the arrest to find out who plaintiff' was. He did not know his name, or where he was from, and did not inquire. His sole ground for suspicion was that he thought he answered the description sent by telegram, which description he does not give^, See Malcolmson v. Gibbons, 56 Mich. 459.
, The judgment.is affirmed, with costs.
The other Justices concurred.